Citation Nr: 0901310	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-33 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected residuals, pubic bone stress 
fracture disability.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The veteran had active service from August 2000 to August 
2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, North Carolina, which denied the above-
referenced claim.  


During the pendency of this appeal, in April 2006, as a 
result of a change in domicile of the appellant, jurisdiction 
of this matter was transferred to that of the RO located in 
Philadelphia, Pennsylvania.  Subsequently, in November 2006, 
as a result of a change in domicile of the appellant, 
jurisdiction of this matter was transferred to that of the RO 
located in Roanoke, Virginia.

In an April 2008 rating decision, the disability rating for 
the veteran's service-connected residuals, pubic bone stress 
fracture disability was increased by the RO from a 
noncompensable evaluation to 10 percent disabling.  
Applicable law provides that absent a waiver, a claimant 
seeking a disability rating greater than assigned will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
veteran has not withdrawn the appeal as to the issue of the 
disability rating greater than assigned, and the issue 
therefore remains in appellate status.  


FINDING OF FACT

The veteran's service-connected residuals, pubic bone stress 
fracture disability is not manifested by a limitation of 
abduction of the bilateral thigh such that motion is lost 
beyond 10 degrees.

CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for service-connected residuals, pubic bone stress 
fracture have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5252, 
5253, 5255 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By a letter signed by the veteran and returned to the VA in 
May 2005 and a letter sent to the veteran dated in April 
2008, he was notified of the information and evidence 
necessary to substantiate his claim.  VA told the veteran 
what information he needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that VA has satisfied the 
requirements of the VCAA.  

As to the issue of a higher initial disability rating for the 
now service-connected bilateral hearing loss, an increased 
rating is a "downstream" issue.  Once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

Nonetheless, in this case, the veteran was provided pertinent 
information in the letters identified above and a letter 
dated in May 2008.  Specifically, VA informed the veteran of 
the necessity of providing, on his own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the respective disability and the effect that the 
worsening has on his employment and daily life.  The veteran 
was informed that should an increase in disability be found, 
a disability rating would be determined by applying the 
relevant diagnostic codes; and examples of pertinent medical 
and lay evidence that he could submit relevant to 
establishing entitlement to increased compensation.  The 
veteran was also provided notice of the applicable relevant 
diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
was provided VA medical examinations in June 2005 and March 
2008.  There is no indication of any additional, relevant 
records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Legal Criteria for Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  Nevertheless, the general 
rule in rating cases is that the present level of the 
veteran's disability remains the primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco 7 Vet. App. at 58 -- that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126.  
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous . . . ."  Id.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.
 
The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. Ap. 625 (1992).

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
scheduler rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability and 
incoordination.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

Residuals, Pubic Bone Stress Fracture

The veteran essentially asserts that he is entitled to a 
higher initial evaluation for his service-connected 
residuals, pubic bone stress fracture disability.  
Specifically, the veteran contends that he suffers from 
constant pain, and that this pain warrants a higher rating.  
The Board notes that the veteran is currently evaluated as 10 
percent disabling under Diagnostic Code 5253, impairment of 
the thigh.  Under this code, a 10 percent evaluation is 
warranted when the thigh's rotation is limited such that it 
cannot toe-out more than 15 degrees.  A 10 percent evaluation 
is also warranted when there is limitation of adduction of 
the thigh such that the veteran cannot cross his leg.  A 20 
percent evaluation, which constitutes the maximum evaluation 
under this code, is warranted when there is limitation of 
abduction of the thigh such that motion is lost beyond 10 
degrees.  Diagnostic Code 5253

The Board notes that disabilities of the hip and thigh are 
rated under Diagnostic Codes 5250 to 5255.  Under Diagnostic 
Code 5251, a maximum 10 percent evaluation is warranted for 
limitation of the extension of the thigh to 5 degrees.  
Diagnostic Code 5251. Under Diagnostic Code 5252, a 10 
percent evaluation is warranted when flexion of the thigh is 
limited to 45 degrees, while  a 20 percent evaluation is 
warranted when flexion of the thigh is limited to 30 degrees.  

The veteran's service treatment records were obtained, which 
document the history of his pubic bone stress fracture during 
service.  Service treatment records dated from July 2002 to 
August 2005 show that the veteran intermittently reported 
significant groin pain following a June 2002 fall and a 
subsequent fall thereafter.  Of particular note are radiology 
reports dated in July 2004 which show no significant 
abnormalities of the pelvis.  A Magnetic Resonance Imaging 
(MRI) study report dated in October 2004 shows that the 
impression was mild reactive edema in the medial aspect of 
the left pubic bone and a stress fracture of the medial 
inferior aspect of the right pubic bone.  A large area of 
reactive edema was noted of the right pubis.  An in-service 
orthopedic assessment letter dated in November 2004 shows 
that the veteran reported significant groin pain and pain in 
his gluteal region.  The examiner noted that X-ray studies of 
the veteran's hip were essentially normal.    

The veteran underwent a Medical Evaluation Board assessment 
in March 2005, at which time he reported severe pain in his 
hips with walking, going up or down stairs and prolonged 
sitting.  Physical examination revealed that range of motion 
of the hips was as follows:  extension of the left hip from 0 
to 12 degrees; extension of the right hip from 0 to 5 
degrees, bilateral flexion at 100 degrees; adduction left 
from 0 to 20 degrees; adduction right from 0 to 15 degrees; 
abduction left from 0 to 35 degrees; abduction right from 0 
to 20 degrees; internal rotation from 0 to 25 degrees on the 
left; internal rotation from 0 to 15 degrees on the right; 
external rotation from 0 to 45 degrees on the left; and 
external rotation from 0 to 35 degrees on the right.

Service treatment records dated from January to August of 
2005 further document the veteran's condition.  An in-service 
radiology report dated in April 2005 shows that the findings 
of an evaluation of the pelvis were consistent with a stress 
fracture and associated bone marrow edema involving the right 
medial pubic ramus.  An August 2005 service treatment record 
shows that an X-ray of the right hip revealed a lytic area on 
the right pelvic ramus; a MRI revealed edema of the right 
pelvic ramus and a subchondral cyst.  The examiner noted a 
suspected pubic symphsis arthrosis following trauma.  

A VA examination was conducted in June 2005 while the veteran 
was still on active duty, which shows that he reported 
constant pain in his pubic bone, radiating down his right 
groin with prolonged walking or strenuous activities.  He 
reported taking pain medication as needed.  Physical 
examination revealed no ulceration, edema, stasis, clubbing, 
or cyanosis of the extremities.  Review of the 
musculoskeletal system showed no signs of abnormal weight 
bearing.  The veteran's posture and gain were within normal 
limits.  Objective testing revealed tenderness in the pubic 
bone.  Results of a pelvic X-ray test were within normal 
limits.  The examiner noted that an April 2005 MRI of the 
pelvis showed findings consistent with a stress fracture and 
associated bone marrow edema involving the right pubic ramus 
medially.  The diagnosis was a pubic bone stress fracture 
based on the veteran's subjective reports of pain and the 
objective findings of tenderness in the pubic bone. 

In March 2008, the veteran underwent an additional VA 
examination, during which he reported experiencing pain in 
his right groin twice daily.  He reported that the pain was 
elicited with and without movement; the pain was alleviated 
by rest.  On physical examination, the veteran's posture and 
gait were noted to be within normal limits.  There were no 
signs of abnormal weight bearing noted.  Examination of the 
bilateral femur, tibia and fibula were within normal limits.  
There were no signs of edema, effusions, weakness, 
tenderness, redness, heat, subluxation or guarding of 
movements in the bilateral hips.  Range of motion of the 
bilateral hips was as follows:  flexion to 125 degrees; 
extension to 30 degrees; adduction to 25 degrees; abduction 
to 45 degrees; external rotation to 60 degrees; and internal 
rotation to 40 degrees.  The examiner noted that the 
bilateral hip joints were not limited by pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use.  An associated X-ray of the pelvis revealed 
test results within normal limits.  The examiner concluded 
that the VA diagnosis of pubic bone stress fracture remained 
unchanged, based on the veteran's subjective history and the 
objective prior diagnosis.  The examiner remarked that the 
condition had no effect on the veteran's daily activities.  

Applying the pertinent legal criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against the assignment of a disability rating in excess of 
10 percent for residuals, pubic bone stress fracture 
disability. 
 
Review of the range-of-motion findings from the March 2008 VA 
examination indicates that abduction of the bilateral thighs 
was 45 degrees, which does not approach the limitation of 
abduction required for a 20 percent rating under Diagnostic 
Code 5253 (10 degrees).  Similarly, the findings from the 
March 2008 VA examination indicates that flexion in the 
bilateral thigh was 125 degrees, which does not approach the 
limitation of flexion required for a 20 percent rating under 
Diagnostic Code 5252 (30 degrees).   
 
A review of the other potentially applicable diagnostic codes 
providing a rating in excess of 10 percent for disability of 
the hip and thigh codified at Diagnostic Codes 5250-5255 does 
not reveal any other provision under which increased 
compensation would be warranted, as review of the medical 
records does not reflect ankylosis of the right hip 
(Diagnostic Code 5250); flail joint (Diagnostic Code 5254); 
or a fracture or malunion of the right femur (Diagnostic Code 
5255).  

Also weighed by the Board are the provisions of 38 C.F.R. § 
4.40 with regard to giving proper consideration to the 
effects of pain in assigning a disability rating, as well as 
the provisions of 38 C.F.R. § 4.45 and the holding in DeLuca, 
8 Vet. App 202.  Although the veteran reported pain 
associated with his service-connected thigh disability, with 
and without movement during the March 2008 VA examination, 
the examiner concluded that there did not appear to be any 
pain, fatigue, weakness, lack of endurance or incoordination 
after repetitive use.  As such, the pain experienced by the 
veteran is encompasses in the currently assigned 10 percent 
disability rating, and an additional increase due to 
functional impairment would not be appropriate under the 
criteria of 38 C.F.R. §§ 4.40 and 4.45. 
 
As noted above, this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  
Fenderson, 12 Vet. App. at 119.  However, there appears to be 
no identifiable period of time since the effective date of 
service connection, during which the residuals, pubic bone 
stress fracture disability warranted a rating disability 
higher than the currently assigned 10 percent.

Additionally, there is no evidence that warrants referral of 
the veteran's claim for extraschedular consideration.  There 
is no evidence of marked interference with employment, 
frequent periods of hospitalization, or any other factor that 
would render inappropriate the application of regular rating 
standards with regard to the veteran's disability.  Treatment 
has been very limited and the veteran is not shown to have 
been hospitalized due to his disability.  Accordingly, the 
claim will not be referred for extraschedular consideration.  
See 38 C.F.R. § 3.321(b)(1).
 
In conclusion, the Board finds that the criteria for an 
initial disability rating greater than 10 percent for 
residuals, pubic bone stress fracture disability have not 
been met. Where, as here, the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
for application.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 
                       

ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected residuals, pubic bone fracture 
disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


